DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Claim Status
Claims 1, 3, 5-8, and 10 are pending. 
Claims 2, 4, 9, 11, and 12-22 were previously canceled.
Claims 1 and 7 are currently amended. 
Claims 1, 3, 5-8, and 10 have been examined.
Claims 1, 3, 5-8, and 10 are allowed.

Withdrawn Claim Rejections – 35 USC § 103
Response to Applicant’s Arguments

The rejection of claims 1, 3, 5-8, and 10 under 35 U.S.C. 103 as being unpatentable over El-Batal et al. (Physiological Responses of Two Varieties of Common Bean (Phaseolus vulgaris L.) to Foliar 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching at least 12% gum arabic aqueous solution is used as the coating solution for metal nanoparticles. Applicant has shown that they have unexpectedly found superior results in gum arabic coated metal nonparticles compared to nanoparticles coated with coating composition comprising less than 12% gum arabic. For the foregoing reasons claims 1, 3, 5-8, and 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617